B. FLETCHER, Circuit Judge.
I concur in the majority’s treatment of the attorneys’ fee issue.
I dissent from its remand on the punitive damages issue. The district court obeyed to a “T” the remand ordered by the prior panel: It awarded $1.00 in actual damages and reinstated the award of punitive damages in the amount of $150,000.
The exact language of the prior panel was:
We reverse the district court, direct an award of nominal damages of $1.00 to Ernst and reinstate the jury’s award of $150,000 in punitive damages Ernst argues that the district court should not have directed the jury to strike the $150,000 award in punitive damages. We agree.
Ernst was entitled to nominal damages because the jury found the College had committed a battery against him, and these presumed or nominal damages are sufficient to support the jury’s award of punitive damages.
It concludes: “Because the jury’s award of punitive damages is sustainable wholly on its finding of battery, we need not reach the arguments concerning Title IX raised by the parties.”
Western States cross-appealed in Ernst I. It did not challenge the amount of punitive damages awarded by the jury as excessive. Its argument was simply none should be awarded because there was no evidence to support either actual or punitive damages. It’s now too late to raise excessiveness as a new and separate issue in Ernst II. The panel in Ernst I explicitly found “[t]he jury’s award of punitive damages is sustainable wholly on its finding of battery.” That should put the issue at rest.
We should not reverse the district court that faithfully followed the mandate laid down by our court.